Citation Nr: 0934948	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-36 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for service connection for 
schizophrenia, paranoid type, currently evaluated at 50 
percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
continued the Veteran's 50 percent rating for schizophrenia, 
paranoid type.  In April 2007, the Veteran submitted a 
statement requesting that the rating decision be 
reconsidered.  The Board construes this correspondence as a 
timely NOD with the December 2006 RO determination.  See 38 
C.F.R. §§ 20.201, 20.302 (2008); see also EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) (VA must liberally construe all 
documents filed by a claimant).  VA has a duty to fully and 
sympathetically develop a claimant's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised by 
the evidence, applying all relevant laws and regulations," 
Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and 
extends to giving a sympathetic reading to all pro se 
pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 
1373 (Fed. Cir. 2004).  In a July 2007 decision, the RO 
continued the 50 percent rating.  The RO provided a Statement 
of the Case (SOC) in October 2007 and thereafter, in November 
2007, the Veteran timely filed a substantive appeal.  

In June 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder.


FINDINGS OF FACT

The Veteran's service-connected schizophrenia is manifested 
by depression, social anxiety, sleep disturbances, and GAF 
scores between 45 and 55, which are essentially consistent 
with occupational and social impairment with reduced 
reliability and productivity; the preponderance of the 
evidence is against a finding that schizophrenia is 
manifested by occupational and social impairment with 
deficiencies in most areas.   


CONCLUSIONS OF LAW

The criteria for a rating in excess of 50 percent for 
schizophrenia, paranoid type, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102,  
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38  
C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2006 and May 2007 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate  the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson,  
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice  
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements  
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38  
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what  
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The October 2006 and May 2007 letters from the RO satisfy 
these mandates.  The letters informed the Veteran about the 
type of evidence needed to support his claim, namely, proof 
that his service-connected disorder had worsened.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the Veteran, such as medical records and records 
held by any Federal agency, provided the Veteran gave consent 
and supplied enough information to enable their attainment.  
This correspondence made clear that although VA could assist 
the Veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  It additionally apprised the Veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO  determined such to be necessary to make a 
decision on the claim.  The Board thus finds that the Veteran 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
May 2007 letter.

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the Veteran prior to 
the RO decision that is the subject of this appeal in its 
October 2006 letter.  However, the Veteran was not provided 
with notice of the type of evidence necessary to establish a 
rating and effective date until May 2007.  Timely Dingess 
notice would not have operated to alter the outcome because 
evidence warranting an increased rating for schizophrenia  is 
lacking.  The Veteran thus was not prejudiced by any defect 
in timing, as "the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, 19 Vet. App. at 128.  The 
Veteran has not demonstrated or even pled prejudicial error.  
He has been represented by an accredited service organization 
throughout this appeal.  Under such circumstances, any error 
with respect to the timing of the notice is harmless.

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to   
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  The RO has obtained the 
Veteran's VA treatment records.  The Veteran received VA 
psychiatric examinations in November 2006, September 2007 and 
May 2009, which were thorough in nature and adequate for 
rating purposes.  The Board finds that the medical evidence 
of record is sufficient to resolve this appeal, and the VA  
has no further duty to provide an examination or opinion.  38 
C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.   
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.  

II. Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  

With respect to evaluations for schizophrenia, 38 C.F.R. § 
4.130 sets forth the applicable schedule of ratings for 
mental disorders.  

100 percent: total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name;

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships;

50 percent: occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week;  
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of  
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders including Diagnostic Code 9411 (2008).

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
In adjudicating a claim for a higher rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) score represents the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness," is also 
important in rating a psychiatric disability.  See, e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or   
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family   
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent  
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social,   
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  American   
Psychiatric Association, Diagnostic and Statistical Manual of  
Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV).  

b. Increased Disability Ratings

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

The Court held in Hart v. Mansfield, 21 Vet App 505 (2007), 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The Court recognized that 
if VA's adjudication of an increased rating claim is lengthy, 
a claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart, supra.  

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

October 2005 VA medical notes indicate that the Veteran 
complained of "feeling bad for many years."  He related 
that he had been out of treatment since 1980.  The clinician 
noted that while the Veteran had difficulty verbalizing his 
symptoms, his main problem appeared to be depression.  He 
also complained of sleep disturbances.  The Veteran reported 
"a problem getting along with people" but could not 
elaborate on this statement.  He denied any psychotic 
symptoms.  The Veteran reported working for the same company 
for 12 years, although he claimed that he did not have a good 
relationship with anyone at work.  He had been married for 26 
years and reported limited involvement with his children.  
The clinician noted that the Veteran's thought processes were 
slowed and that he seemed to exhibit thought blocking.  His 
affect was blunted, and some looseness of association was 
present.  He denied any suicidal or homicidal ideations.  
Insight and judgment were limited.  The clinician diagnosed 
depressive disorder not otherwise specified and psychosis not 
otherwise specified.  He indicated that schizophrenia 
undifferentiated and schizoaffective disorder should be ruled 
out.  The clinician assigned a GAF score of 55 and prescribed 
Zoloft.

In November 2005, the Veteran had a GAF score of 55.  At this 
time he was taking Celexa and Risperidone.  He indicated that 
he was "doing much better."  His anxiety was under control 
and he was no longer feeling paranoid at work.  The diagnosis 
was paranoid schizophrenia.

A January 2006 medical note indicates that the Veteran's mood 
had improved.  He was getting along better with people at 
work, but reported being reclusive and feeling suspicious of 
people.  The clinician assigned a GAF score of 55.

A February 2006 treatment note indicates that there had not 
been any improvement with the Veteran's paranoia.  He was 
still suspicious at work and reported a confrontation with a 
co-worker.  He denied hallucinations and suicidal or 
homicidal ideations.  The clinician increased the Veteran's 
medication and assigned a GAF score of 55.

In July 2006, the Veteran had a GAF score of 53.  He was 
calm, cooperative, and friendly.  He denied any anxiety.  The 
clinician noted that the Veteran exhibited what appeared to 
be thought blocking, and adjusted the Veteran's medication.

An August 2006 treatment note indicates that the Veteran 
reported excessive sleepiness.  He reported feeling quite 
paranoid at work and indicated that he was getting into 
arguments.  The clinician discontinued Celexa, prescribed 
Paxil, and continued Abilify.

A November 2006 treatment note indicates that the Veteran had 
stopped taking his medication.  He reported feeling very 
anxious and suspicious.  He had trouble sleeping.  His mood 
was low.  He denied hallucinations and suicidal or homicidal 
ideations.  The Veteran reported that he had to take time off 
work because he was not doing well.  The clinician assigned a 
GAF score of 45.

The Veteran submitted to a November 2006 VA mental disorders 
examination.  He was accompanied by his wife, who drove to 
the appointment.  He reported feeling suspicious at work and 
mistrusting his wife.  He complained of decreased motivation 
and energy.  He denied any hallucinations.  The examiner 
noted that there was some thought blocking and negative 
schizophrenic symptoms (passivity, negativity, and inertia).  
The diagnosis was schizophrenia, paranoid, chronic, moderate 
to severe.  The examiner assigned a GAF score of 49.  He 
noted that the Veteran had difficulty with any activity that 
required dealing with people or any type of social situation, 
at which time his mistrust, suspiciousness and paranoia would 
flare-up.  He also determined that the Veteran's capacity to 
relate to others in a stable and calm manner was limited.  
The examiner opined that the Veteran's quality of life was 
"disrupted to a significant degree."  He wrote "[w]hile 
[the Veteran] is able to maintain himself at work, he is 
doing so just barely and with some significant problems."

Treatment notes from November and December 2006 indicate that 
the Veteran was prescribed new medications.  He returned to 
work and was getting along better with co-workers.  His 
affect was brighter and his concentration had improved.  He 
denied feeling paranoid or suspicious.  The clinician 
assigned a GAF Score of 47.

In January 2007, the Veteran had a GAF score of 48.  He 
reported thinking of death often, but not suicide.  The 
clinician prescribed Wellbutrin.

A March 2007 VA treatment note indicates that the Veteran's 
mood had improved.   His paranoia and suspiciousness were 
under good control.  He denied any hallucinations.  He 
reported good concentration and no longer exhibited thought 
blocking.  

In July 2007, the Veteran had a GAF score of 55.  His mood 
was neutral and his affect was constricted but appropriate.  
He was doing better at work and getting along with his 
family.  The Veteran reported some paranoia but indicated 
that he was able to manage it.

The Veteran submitted to a September 2007 VA mental disorders 
examination by the same doctor who conducted the November 
2006 examination.  He was accompanied again by his wife.  The 
Veteran reported a positive marital relationship.  He 
continued to have paranoid ideation at work, but indicated 
that "for the most part" his job performance was adequate.  
He complained of a sleep impairment and distress episodes.  
He reported episodes of suicidal ideation; however, the 
examiner wrote "I thoroughly examined the Veteran for any 
suicidal risk, and at this time found none."  The Veteran's 
speech was generally relevant and coherent.  His thought 
processes were rational and goal directed.  There was no 
evidence of hallucinations, delusions, or ritualistic 
behaviors.  His short-term memory and concentration skills 
were intact.  However, the Veteran reported recurring 
disruptions in his focus and concentration that the examiner 
felt were due to thought blocking and other schizophrenia 
related symptoms.  His mood was subdued and his affect was 
flat.  The examiner opined that there had been no significant 
change regarding the Veteran's symptoms compared to the 
November 2006 examination.  He determined that the Veteran 
presented with a schizophrenia related social anxiety and 
social avoidance, as well as negative schizophrenia symptoms.  
The examiner noted that there was no evidence that the 
Veteran's paranoid thinking disrupted the quality of his 
work.  He wrote that "[t]he important thing is that the 
veteran does seem to do generally well at his job as an 
assembler."  The examiner diagnosed schizophrenia, paranoid 
type, chronic, moderate to severe.  He assigned a GAF score 
of 50.

An October 2007 treatment note indicates that the Veteran was 
still working full-time and getting along well with his wife.  
He remained paranoid, especially at work.  A GAF score of 55 
was assigned.

The Veteran submitted to a May 2009 VA mental disorders 
examination by the same doctor who conducted the previous two 
VA examinations.  This time he was unaccompanied.  He 
reported an increase in his symptoms.  The examiner noted 
that the Veterans' recent treatment notes indicated that he 
had maintained a relatively stable level of functioning "at 
what appears to be a moderate degree."  The Veteran reported 
some marital stress.  He related that paranoid thoughts 
"episodically impair his performance at work to a mild 
degree."  His mood was mildly distressed and his affect was 
flat.  The Veteran reported occasional suicidal ideation; 
however, the examiner wrote "there is no evidence of any 
imminent suicidal [] risk."  His thought processes were 
rational and goal directed.  The examiner opined that there 
had been no significant change regarding the Veteran's 
symptoms compared to the September 2007 examination.  He 
determined that the Veteran's schizophrenic symptoms had not 
worsened and that "they may have achieved a somewhat high 
degree of stability."  Although the Veteran had no 
hallucinations or delusions, he continued to experience 
paranoid thoughts and recurrent episodes of thought blocking.  
He continued to present with significant social anxiety and 
social avoidance.  The examiner diagnosed schizophrenia, 
paranoid type, chronic, moderate to severe.  The report 
contains two GAF scores - 50 and 57.

At the June 2009 hearing, the Veteran testified that he has 
difficulty concentrating and has been having more problems at 
work.  He reports thinking about suicide at least twice a 
week.  He testified that he has daily panic attacks.  He 
stated that he has no friends and does not go out with his 
wife.  The Veteran stated that he was having problems with 
his memory.  

b. Discussion

The Board determines that the evidence preponderates against 
a rating in excess of 50 percent for schizophrenia.  The 
Board notes that the Veteran's GAF scores have remained 
relatively consistent.  The October 2005, November 2005, 
January 2006, February 2006, July 2007 and October 2007 GAF 
scores of 55 equate to moderate symptomatology or 
occupational and social impairment with reduced reliability 
and productivity, which does not support a higher rating.  38 
C.F.R. § 4.130, Diagnostic Code 9411; Carpenter, supra.  
Although the November 2006 GAF score of 45 is consistent with 
serious impairment in occupational and social functioning, 
the evidence more closely approximates a 50 percent rating.  
Specifically, the record reflects that the Veteran had 
moderate schizophrenia symptoms, to include anxiety, sleep 
disturbances, and depressed mood.  The Board notes that the 
GAF score of 45 was assigned during a time when the Veteran 
had discontinued taking his medication and that the Veteran 
responded favorably when his medication was resumed shortly 
thereafter.    

Further, the Veteran has been in a long-term relationship 
with his wife.  There is some difficulty in establishing and 
maintaining effective social relationships, especially at 
work, but the 50 percent rating takes this into account.  Id.  
Although the Veteran and his wife have experienced marital 
problems, their relationship seems to be improving.  The 
November 2006, September 2007, and May 2009 VA examinations 
reveal that the Veteran reported being socially withdrawn and 
there is some indication of constricted affect.  Throughout 
this time period he continued to work full-time and spend 
time with his wife.  The evidence does not indicate that the 
Veteran experienced such symptoms as impaired abstract 
thinking; circumstantial, circumlocutory, or stereotyped 
speech; or impairment of memory, which would be 
characteristic of the next higher rating of 70 percent.  Id.  
The Board acknowledges that the Veteran described weekly 
suicidal ideations during the June 2009 hearing.  However, 
the September 2007 and May 2009 examiner found no evidence of 
suicidal risk.  

In further support of the finding that the criteria for a 
rating in excess of 50 percent have not been met, the Board 
further comments that the relevant competent evidence does 
not show that the Veteran has deficiencies in most areas due 
to suicidal ideation, obsessional rituals, intermittently 
illogical obscure or irrelevant speech, periods of violence, 
spatial disorientation, neglect of personal appearance or 
hygiene and an inability to establish and maintain effective 
relationships.  Thus, he does not have most of the symptoms 
illustrative of a 70 percent rating.  See 38 C.F.R. § 4.130, 
General Rating formula for Mental Disorders.  The Veteran 
likewise does not qualify for a 100 percent rating because he 
does not exhibit total occupational and social impairment due 
to persistent delusions or hallucinations, memory loss of 
close family members, gross impairment of thought process or 
communication, and other symptoms associated with such a 
rating.  Id. 

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593  
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule   
standards."  38 C.F.R. § 3.321(b)(1) (2008).  There has been 
no showing by the Veteran that his service-connected 
schizophrenia has necessitated any let alone frequent 
hospitalizations or has caused a marked interference with 
employment or other such factors that render impractical the 
application of the standard rating criteria.  In the absence 
of such factors,  the criteria for referral for consideration 
of an extraschedular rating for his schizophrenia pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Thun v. 
Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet.  
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).   


ORDER

A rating in excess of 50 percent for service-connected 
schizophrenia, paranoid type,  is denied.
	


____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


